Blackledge, District Judge.
The defendant and three others were informed against in Douglas county, charged with offense of robbery by violence. Defendant was convicted and sentenced to the penitentiary for a term of four years. He was, as disclosed by the evidence, one who, with others, on October 8,1925, perpetrated a hold-up and robbery of two men who were seated *506in an automobile in the vicinity of Twelfth and Martha streets in Omaha.
The propositions principally urged upon the hearing relate to the sufficiency of the evidence, in that certain admissions of confessions are alleged to have been wrongly received in evidence, and that certain new evidence tending to establish an alibi for this defendant, and which was first brought to the attention of the trial court upon the motion for a new trial, was sufficient to require that a new trial be granted. Defendant did not testify in his own behalf at the trial.
Upon examination of the record, we find that it is clear that the matter of the admissions or confessions was properly submitted to the jury under appropriate instructions. The evidence amply supports the verdict. The court committed no error in overruling the motion for a new trial. The sentence is not excessive in view of the offense.
The judgment of the trial court should be, and is,
Affirmed.